Hon. Carl Periman
couaty *ttornag
HallCoun~
limphis,Texas

Dear sin                              opinion x0. 0-220s
                                      Be: Uader the faots stated, am    the
                                          husband aad dfe entitled     t6
                                          vote in the July priniuyof    1940
                                          without having pPid a poll   tax?

        Ue are pleased to reply to your letter of recent date in rhiah you
request the opiaion of this departnent a8 to dmther or not the ixidividuals
described w   vote in the July primary of 1940 rithout holding poll tax re-
ceipts for the jmr 1959.                                         .~ ~.~
        Fe quote as follows frclnyour letter for the faatual Imok&umd~to~'
your requestr *Mr. Lotie hole and wife, both of whhonrwereever 21'yearS tid
under SO years ofage,momdto     Hall County~ T&m   fromthe State of@&hom-
P ia Yaroh 1959, smd established.their residence
                                             ~.  in Hall County, Tens.

        "Mr.and Mrs. Tune desire to vote in the JUG Primmy of 1940. They
do not hold a poll&ax reoeipt for the year 1939 in Texan. They msre not
assessed for poll tax of 1929, bemuse theymre~not   liviag in Tens oa
January lst, 1939.

        *. . ."

         &tio~~~2~of~Artiol6 =G+lof the~Comtitutic%i of Texas, adopted ia.
July.~1921, ia part, prcmides a8 follmsr

"Section 2. Every parson su%jeot ti nom of the foregoing disqurlifioationr,
who shall have attaiaed~the ageof twenty-0x6 years and +o shall be a oiti-
zen ofthe l&ted States and nho shall have resided iathia State oae ye8r
n&t praaediw Pneleotion and the last sii months nithiathe distriot or
oourhtyin which such person offers to vote, shallbe deemed a qualified elec-
tors . . .I

       A&i01   2959, Rwised   Civil Statutes of Texas, provides as follmst

"Art. 2959. Lidls To Poll Tax.- A poll tax shall~lm aolleoted fram wary
person betmen the ages of tmnty-6~1 and slag years who reclidediathi8
State on the first day of Jamsmy preoeding its 1%  F
pcrscm insane, Mind, deaf or dmb, and those nho have lost a hand or foot,
Hon. Carl Perimpn, pge   2 (O-2205)



or penmnsntly disabled, exsepted. It shall be paid at~sxy t3nw3betwee=
the first dq of Ostober awd+he first day of Zbbrixargfollowing; udthe
persoa when he ~8   it, shall la er'citledto his poll tax receipti,eve8
if his other taxes are unpaid.8 (Bmpbasis ours).

        Article 2955, Revised Civil Statutes of Tens,      provides, im part,
as follOwsr

“Art. 2955. QUalifioations for Votiag. - Everg~person subjbot to EQIO of
tha foregoing disqualifiaatioas who shall havs attained the age Of fiaoaty-
one yevs aad who &all be (Loitiskk of the united Sti&es, ud rho shall
have resided ti this State ow year next pvoediag an eleotiOm, aad the
last six modA   within the district or oourtg in which he or she offers to
vote, shall bs deemed a qualified eleotor. The electors living in a* *or-
ganiged county may vote at sa eleotion ?ieoiakt in the oamty to~whioh,kush
oorm~ is rttrohed for judiolal purposes; provided that say voter who is
subject to pay a poll tax under the laws of this State or ordinamoes of asy
city or tom in this State, shall have pid said tax before offering to
vote at pgy sleotiollin th%S State aad holds . reoeipt;shon'$agthat said
polltaxwns paid before the first day ofPebi?uaryaext preceding such
elmtim;   . . .* (&~ph~sis ours).

        A persoi is nut liable for the payken+ of a poll tu sal&ss he
shall hnve resided iathis State OB th&flrsf dafof   JprUvjr preoedimg its
levy; it follows thata person who moms to Tkmatifrom another state ia
Mnrsh of the year 1939 is Bot'liable foFth& paymert of & poll tu to qual-
S?y him to vote in the yekr 1940. lamest v. lroodlee,208 SW963 (Conrt
of civil Appeals, nrit dismissed).

        &ssumimgg,therefore, that the perstis desoi%%ed -imyoUr letter ham3
oomplied with Artisle 2968a, Vtk31on's&amt8ted Civil~Stkta~s, (Acts 1936,
44th leg., p. 686, oh. 292, ) 1), p'3FtiiBitig
                                             to Certifio$68 bf %rmptiOa,
you are respeatfully advised.thgt it is the opinion of~this~'Deprtmeat that
they would be eatitled to vote in thk,July~&m      of 1940 dthout Mviag
paid a poll tax in the St&e of Tens, if tihernise qualified under the
Constitntioa and Ststutes.

        Trusting that ms    rti6faotorily answers your inquiry,we are

                                           YOursverytnlly

                                      ATTORXSY   GEtTERAL OF TEXAS

                                      By /a/ ZOlliS C. SteaUey

                                            !zolliec. steakley
                                                     As sistub